DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/20/2022 has been entered.
Claims 1-8 have been considered on the merits. All arguments have been fully considered. 
 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-8 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e. a law of nature) without significantly more. 
The claim(s) recite(s) a pharmaceutical composition comprising a conditioned medium derived from neonatal cardiac stem cells, and thus they are directed to a nature-based product. The claimed product is derived from culturing the neonatal 
Claim 1 has been amended to require the neonatal cardiac stem cells that have been sorted for c-kit+ and expanded in vitro. Thus, under the broadest reasonable interpretation, the claimed pharmaceutical composition comprising a conditioned medium and/or the neonatal cardiac stem cells is considered as a composition comprising nature-based products. In this case, there is no naturally occurring counterpart to the claimed composition, so the composition is compared to the individual components as they occur in nature (see MPEP§2106.04(c)(II)(A)). 
The “conditioned medium” is understood as a medium comprising molecules/extracellular vesicles (exosomes) secreted from the cultured cells, and since any ingredients secreted from the naturally occurring cells is considered as naturally occurring products, the conditioned medium would contain naturally occurring ingredients. The claims do not particularly limit the ingredients of the medium, and thus, the medium could be any including naturally occurring chemicals in a water, for example. Furthermore, there is no indication in the specification that the components of the culture medium would change the characteristics of the naturally occurring products 
Claim 2 discloses that the nCSCs are manipulated to increase secretion of various growth factors as claimed. The claim does not particularly disclose if the increased secretion of these growth factors is due to the nCSCs being changed its characteristics and if so, whether the increased secretion is significantly different from nCSCs in nature. It is understood that nCSCs would necessarily change their secretory profile upon activation or stimulation caused by in vivo environment. Thus, without a clear evidence, it is the Examiner’s position that increased secretion of the claimed growth factors does not necessarily make the claimed nCSCs significantly different from their naturally occurring counterpart.
It is noted that claims 3-4 directed to the cells being exposed to one or more heat shock response inducers such as celastrol and/or triptolide. First, these inducers are not disclosed to be in the claimed composition. Second, under the broadest reasonable interpretation, the claims could be interpreted such that these inducers are not required in the claimed composition, or the cells are required to be exposed to these molecules to obtain the conditioned medium. Third, there is no evidence that the characteristics of nCSCs are significantly changed than those of naturally occurring counterpart. It is 
Claim 5 discloses that the cells are manipulated to express Hsp70, Hsp27 and/or ISL-1. The instant specification discloses that the activation of expression of Hsp70 , Hsp60 and/r Hsf-1 is either naturally or manipulation of the cells (para. 39 of PGPub). While the claim discloses the step of manipulating the cells, however, without specific limitations given to the manipulation (e.g. recombinant expression), and the disclosure of the activating expression via natural means in the specification, it is the Examiner’s position that the resulting cells would not be significantly different from the naturally occurring cells under the broadest reasonable interpretation.
Under the broadest reasonable interpretation of the claims, the composition as claimed can be interpreted as a conditioned medium that is free of the cells, or the stimulation of the cells are separately carried out. There is no evidence that the conditioned medium derived from the cells exposed to these naturally occurring molecules are different from the conditioned medium comprising naturally secreted molecules from the naturally occurring cells. 

Claim 8 discloses a pharmaceutically acceptable carrier. The claimed carrier would encompass any naturally occurring carrier as well as synthetic man-made carrier. However, there is no indication whether or not the presence of a pharmaceutically acceptable carrier change or improve the characteristics of the claimed product such that renders them significantly different from naturally occurring counterparts. 
This judicial exception is not integrated into a practical application because there is no additional limitation directed to a practical application of the naturally occurring product. It is noted that the term “pharmaceutical” would indicate an intended purpose of the product. However, this does not actively integrate the product into a practical application. The new claim, claim 8, discloses that the pharmaceutical composition comprises a pharmaceutically acceptable carrier. This limitation does not integrate the judicial exception to a practical application.
Claims 1-7 do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements (e.g. manipulation recited in claims 3-5) do not change the nature of the secreted molecules and/or exosomes from the cells into the culture medium. Rather it would increase secretion of naturally occurring molecules as listed in claim 2. At most, this could change the amount of each naturally occurring products in the conditioned medium but does not change characteristics and/or properties of these naturally occurring products. Claim 8 discloses a pharmaceutically acceptable carrier. However, it is well understood, 
	
Response to Arguments
Applicant's arguments filed 10/20/2021 have been fully considered but they are not persuasive.
The declaration under 37 CFR 1.132 filed 10/20/2021 is insufficient to overcome the rejection of claims 1-8 as set forth in the last Office action. The Examiner has discussed the declaration below with regard to the applicant’s arguments.
Applicant argued that the 101 rejection is improperly applied because the “markedly different characteristics analysis” has not been carried out or articulated by the Examiner. Applicant requested clarification how the individual components are analyzed as they occur in nature. 
The Examiner regrets that the claim rejection did not sufficiently explain the rationale why individual components in the mixture of the claimed product is analyzed.
Applicant’s attention is directed to MPEP§2106.04(c)(II)(A). The MPEP states that when the nature-based product is a combination produced from multiple components, the closest counterpart may be the individual nature-based components of the combination. For example, assume that applicant claims an inoculant comprising a mixture of bacteria from different species, e.g., some bacteria of species E and some bacteria of species F. Because there is no counterpart mixture in nature, the closest counterparts to the claimed mixture are the individual components of the mixture, i.e., 
Based on the above section of MPEP, since there is no counterpart mixture of the claimed product comprising a conditioned medium which comprising molecules and/or exosomes derived from the cells (i.e. neonatal cardiac stem cells), and the cells themselves, the individual components are compared to corresponding naturally occurring counterparts. Therefore, the molecules and/or exosomes secreted from the cells into a cell culture medium (i.e. conditioned medium) and the neonatal cardiac stem cells are separately compared to their counterparts. And then the combination of each nature-based products would change or improve the characteristics of each nature-based components in the mixture/combination is considered. This is when the components of the secreted molecules and/or exosomes are mixed with the cells and/or a cell culture medium, the analysis is carried out to figure out whether these nature-based components affected to change their characteristics as a combination. The Examine determined that there is no disclosure or evidence showing that the combination of each nature-based components as a whole would affect the characteristics of each of the naturally occurring components.

The declaration stated that the claimed cells (c-kit sorted nCSCs) secrete a unique profile of growth factors compared to the secretome of CPCs culture in vitro, and referred Saha et al. (2019), Fig. 4A as an example. 
According to Fig. 4A in Saha et al., the data shown in figure 4A is a computational model and the prediction of cardiac functions of exosomal miRNA cargo and the comparison was made between in vitro derived exosomes from CPCs/CDCs and rat plasma-purified exosomes after CPC/CDC transplantation. Thus, the data were driven from the same cells but different environment (in vitro vs. in vivo). The data do not compare endogenous CPC/CDC. Are CPC/CDCs cultured in vitro different cells from those transplanted? It is the Examiner’s understanding that CPCs/CDCs utilized by Saha et al. for in vitro assay as well as in vivo transplantation are the same cells.
It is understood that the data shown in Saha et al. confirm that the same cells (CPC/CDC) would produce different profile of secretome under different conditions (in vitro vs. in vivo). In other words, the same cells would secrete different types of miRNA in exosomes based on their environment. This does not show the claimed cells are significant different from the naturally occurring counterpart. 

There is no evidence that the claimed cells would secrete a different or a unique profile of growth factors as stated in the declaration compared to those cells present in nature.  
The instant specification does not provide any evidence showing that the claimed c-kit+ sorted nCSC are significantly different from naturally occurring cells. Rather the specification discloses that nCSC are obtained from the right atrium appendage of neonate, and thus, the whole cell population of nCSCs are naturally occurring, and even a subpopulation of c-kit+ cells are sorted from the whole population, they are already present in the appendage of neonate. Thus, it is the Examiner’s position that the c-kit+ nCSCs are naturally occurring, and thus, a judicial exception. For the same reason, the secreted molecules from the naturally occurring cells would be considered as naturally occurring components.

It is noted that the instant specification discloses that the cells obtained from the myocardium of an individual and exposed to one or more heat shock response inducers such that the expression of the cells, the secretion by the cells, or both are altered compared to the cells obtained from the individual and not exposed to one or more heat shock response inducers (para. 125 of PGPub). Considering the presence of the 

Conclusion
No claim is allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAEYOON KIM whose telephone number is (571)272-9041. The examiner can normally be reached 9-5 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER PARAS can be reached on 571-272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/TAEYOON KIM/Primary Examiner, Art Unit 1632